Citation Nr: 0301888	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  94-41 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for service-connected 
myofascial pain syndrome of the lumbar spine, on appeal from 
the initial grant of service connection, for the period from 
August 29, 1992 to December 8, 1994.

2.  Entitlement to a rating in excess of 10 percent for 
service-connected myofascial pain syndrome of the lumbar 
spine, on appeal from the initial grant of service 
connection, for the period from December 9, 1994.

3.  Entitlement to a compensable rating for service-connected 
minimal posterior spurring of C5-C6 with minimal kyphotic 
angulation at C4-C5, on appeal from the initial grant of 
service connection, for the period from August 29, 1992 to 
June 11, 1999.

4.  Entitlement to a rating in excess of 20 percent for 
service-connected minimal posterior spurring of C5-C6 with 
minimal kyphotic angulation at C4-C5, on appeal from the 
initial grant of service connection, for the period from June 
12, 1999.

5.  Entitlement to a 10 percent disability rating prior to 
December 9, 1994, pursuant to 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran had active military service from November 1989 to 
August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in pertinent part, granted 
entitlement to service connection for low back and neck 
disabilities, each evaluated as noncompensable.

The Board remanded the case in March and August 1997 for 
additional development of the evidence.

By rating action in July 2002, the RO assigned a 20 percent 
rating for the cervical spine disability, effective on June 
12, 1999 and a 10 percent rating for the lumbar spine 
disability, effective on December 9, 1994.  

In August 2002, the veteran raised the issue of entitlement 
to an increased rating for the service-connected skin 
disorder.  As that issue has not been properly developed on 
appeal and is not inextricably intertwined with the issue 
before the Board, it is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  For the period from August 29, 1992 to December 8, 1994, 
myofascial pain syndrome of the lumbar spine was manifested 
by complaint of back pain and full range of motion with no 
clinical findings of painful motion.

2.  For the period from December 9, 1994, myofascial pain 
syndrome of the lumbar spine has been manifested by 
complaints of low back pain and slight limitation of motion; 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion is not shown.

3.  For the period from August 29, 1992 to June 11, 1999, 
minimal posterior spurring of C5-C6 with minimal kyphotic 
angulation at C4-C5 was manifested by complaints of pain and 
full range of motion of the cervical spine.

4.  For the period from June 12, 1999,  minimal posterior 
spurring of C5-C6 with minimal kyphotic angulation at C4-C5 
has been manifested by complaints of pain and moderate 
limitation of the cervical spine; severe limitation of the 
cervical spine is not shown.

5.  Prior to December 9, 1994, the veteran's three 
noncompensable service-connected disabilities were not of 
such character as to clearly interfere with normal 
employability.

CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for myofascial pain 
syndrome of the lumbar spine for the period from August 29, 
1992 to December 8, 1994 have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5292, 5295 (2002).

2.  The criteria for a rating in excess of 10 percent for 
myofascial pain syndrome of the lumbar spine for the period 
from December 9, 1994 have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5292, 5295 (2002).

3.  The criteria for a compensable rating for minimal 
posterior spurring of C5-C6 with minimal kyphotic angulation 
at C4-C5 for the period from August 29, 1992 to June 11, 1999 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5010, 5290 (2002).

4.  The criteria for a rating in excess of 20 percent minimal 
posterior spurring of C5-C6 with minimal kyphotic angulation 
at C4-C5 for the period from June 12, 1999 have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5290 (2002).

5.  The criteria for a 10 percent disability rating prior to 
December 9, 1994, pursuant to 38 C.F.R. § 3.324 have not been 
met.  38 C.F.R. § 3.324 (2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to assist 
claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claim at issue.

The veteran's claim for compensation was received in November 
1992 and is substantially complete.  Thus, there is no issue 
as to provision of a form or instructions for applying for 
the benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 
C.F.R. §§ 3.150, 3.159(b)(2) (2002).

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).  The United States Court 
of Appeals for Veterans Claims (Court) has held that both the 
statute and the regulation clearly require the Secretary to 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the Secretary.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In April 1994, the RO received copies of VA outpatient 
treatment records dated from December 1992 to February 1994.  
The Board remanded the case in March 1997 for additional 
development of the evidence.  The veteran was requested to 
identify all medical providers who had treated him for his 
cervical or lumbar spine disability since February 1994 and 
the RO was instructed to obtain any identified records.  
Thus, the veteran was notified that he should provide 
information (who treated him) and the RO would get the 
records.  The veteran did not respond to that letter.  
Thereafter, the RO obtained copies of VA outpatient treatment 
records dated from March 1999 to November 2001.  In November 
2001, the veteran indicated that he had received treatment 
for his back condition from 1992 to 2001 at the Gainesville 
VA Medical Center.  Subsequently, the RO obtained copies of 
VA outpatient treatment record dated from December 1992 to 
January 2002 and associated those records with the claims 
folder.  By letter dated in November 2001, the veteran was 
notified of the VCAA.  He was requested to tell the RO of any 
additional evidence that could be obtained and was furnished 
with release forms for obtaining any identified private 
medical records.  The veteran has not identified any 
additional medical records that have not been obtained which 
are pertinent to his claim.

VA has satisfied the duty to tell the veteran what 
information and evidence is needed to substantiate the claim 
and what evidence he must provide and what VA will obtain or 
request on his behalf.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West Supp. 2002); 38 
C.F.R. § 3.159(c)(1-3) (2002).  As noted above, the RO has 
obtained the veteran's VA treatment records.  The veteran has 
not identified any additional VA or private treatment records 
with regard to his claim.  There is no reasonable possibility 
further assistance might substantiate the claim.  See 38 
U.S.C.A. § 5103A(2) (West Supp. 2002); 38 C.F.R. § 3.159(d) 
(2002). 

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  The veteran was afforded VA 
examinations in December 1992, June 1999 and January 2002.

On appellate review, there are no areas in which further 
development is needed.  The appellant was informed of the 
provisions of the VCAA and of the implementing regulations in 
the July 2002 supplemental statement of the case.  The 
requirements of the law and regulations have been 
substantially met and the Board may proceed to consider the 
merits of the appeal. 


II.  Procedural background and generally applicable laws and 
regulations

By rating action in February 1993, the RO granted service 
connection for myofascial pain syndrome, rated as 
noncompensable under Diagnostic Codes 5299-5295, for minimal 
posterior spurring at C5-6 with minimal kyphotic angulation 
at C4-5, rated as noncompensable under Diagnostic Codes 5010-
5290 and for probably dyshidrotic dermatitis of the hands, 
rated as noncompensable under Diagnostic Codes 7899-7817.  
The initial ratings were effective from August 29, 1992, the 
day following separation from active service.  

By rating action in July 2002, the RO increased the rating 
for the lumbar spine disability to 10 percent, effective 
December 9, 1994 and increased the rating for the cervical 
spine disability to 20 percent, effective from June 12, 1999.

The veteran seeks higher initial rating for the service-
connected cervical and lumbar disability.  He asserts, in 
effect, that each disability is more severe than currently 
evaluated.  He also seeks a 10 percent during under the 
provisions of 38 C.F.R. § 3.324.

The RO has evaluated the veteran's degenerative joint disease 
(arthritis) of the cervical spine (Diagnostic Code 5010) 
according to the residual condition of limitation of motion 
of the cervical spine (Diagnostic Code 5290).  The veteran's 
myofascial pain syndrome of the lumber spine is an unlisted 
condition and is rated by analogy under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  See 38 C.F.R. § 4.27 (2002).

The Board notes that service connection is not in effect for 
degenerative disc disease of the lumbar or cervical spine.  
Because the veteran is not service connected for degenerative 
disc disease, Diagnostic Code 5293 is not for consideration 
in this case.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirement for a 
compensable evaluation are not met. 38 C.F.R. § 4.31 (2002).

An evaluation of the level of disability must also include 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities.  38 C.F.R. § 4.10 
(2002).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. 
§ 4.40 (2002).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45 (2002).

This appeal being from the initial ratings assigned to the 
service-connected cervical and lumbar spine disabilities upon 
awarding compensation, the entire body of evidence is for 
equal consideration.  The Court has held that there is a 
distinction between a claim based on the veteran's 
dissatisfaction with the initial rating (a claim for an 
original rating) and a claim for an increased rating. It was 
also indicated that in the case of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts founds, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The RO 
has established staged ratings with regard to the 
disabilities at issue in this case and the Board will review 
these findings in accordance with Fenderson.


III.  Factual Background

The service medical records show that the veteran was treated 
after he slipped and fell in January 1992, and the diagnosis 
was lumbar sprain.  He was treated for his back condition 
during active service.  

On VA spine examination in December 1992, the veteran 
complained of intermittent back pain depending on his 
activity.  He denied any lower extremity numbness or 
weakness.  He also denied any bowel or bladder dysfunction.  
He reported occasional cervical pain and an episode of left 
arm numbness which was currently cleared.  The examiner 
indicated that the back examination was essentially normal, 
with mild lumbosacral tenderness, greater on the left.  Motor 
examination revealed 5/5 strength in all muscle groups.  
There was no muscle spasm or limitation in strength, and 
range of motion was full.  The examiner indicated that 
lumbosacral spine x-ray studies showed no evidence of 
fracture, spondylolisthesis or malalignment.  The diagnoses 
were myofascial pain syndrome in the lumbar region, no 
evidence of neural compression by examination and diffuse 
hyperreflexia with clonus, etiology unclear. 

A January 1993 VA magnetic resonance imaging test (MRI) of 
the cervical and thoracic spine demonstrated an average-sized 
spinal canal with no evidence of herniated nucleus pulposus 
(HNP) or spinal stenosis.  There was an abnormal kyphotic 
angulation at C5-6, possibly related to the prior injury.  
Possible minimal posterior spurring was present at that 
level, but there was no evidence of encroachment on the 
spinal cord or nerve roots.  The impression was minimal 
kyphotic angulation at C4-5, possibly related to an old 
injury and no evidence of HNP.

A January 1993 report of thoracic spine MRI indicated that 
that the study was negative.

A December 9, 1994 VA medical record shows that the veteran 
was seen for complaints of chronic back pain from the neck to 
the lumbar area.  He complained of worsening continuous low 
back pain and upper back pain that came and went.  He 
indicated that the pain stayed in the back with no radicular 
component.  Examination of the back showed no scoliosis and 
mild tenderness.  Straight leg raising was negative and 
reflexes were 3+ bilaterally.  The impression was chronic low 
back pain.  

On VA examination in June 1999, the veteran complained of 
back, neck and left lower extremity pain as well as neck 
tightness and headaches.  Precipitating factors included 
walking, lifting, or other strenuous activity.  Alleviating 
factors included rest and medications.  The examiner 
indicated that the veteran had no previous surgery.  It was 
noted that he was currently unemployed and his last 
employment was in October as the owner of a used car lot.  
Examination of the cervical spine showed that flexion was to 
30 degrees, extension was to 20 degrees, and rotation was 
normal to approximately 75 degrees bilaterally.  There was 
mild to moderate diffuse cervical tenderness to palpation.  
Examination of the lumbar spine showed flexion to 60 degrees 
without pain and to 90 degrees with pain, extension to 
approximately 25 degrees and lateral bending to 20 degrees 
bilaterally.  On neurological examination, strength was 
grossly 5/5 throughout.  On deep tendon reflex testing, the 
veteran was markedly hyperreflexic throughout.  The examiner 
indicated that previous studies were reviewed, including a 
February 1998 report of cervical spine MRI which demonstrated 
at that time significant cervical stenosis extending from C4 
to C7 with a question of some G2 signal changes within the 
core.  The examiner indicated that, based on the clinical 
examination, the veteran had significant cervical myelopathy.  
It was indicated that he had developed advance degenerative 
arthritis at multiple levels within the cervical spine.  The 
diagnosis was cervical spondylitic myelopathy with 
degenerative cervical arthritis.  

June 1999 VA lumbar spine x-ray studies showed mild narrowing 
of the L5-S1 disc space.

A July 1999 VA MRI of the cervical spine included an 
impression of interval development of a left paracentral 
broad based disk protrusion at the C4-5 level with evidence 
of annular tear, the protrusion was noted to mildly impinge 
on the left anterior hemicord and there was no abnormal 
signal involving the spinal cord at that level; central to 
left paracentral disk protrusion at C5-6 which also produces 
mass effect on the anterior aspect to the left hemicord 
without evidence for annular tear that that level and no 
abnormal signal noted within the spinal cord; negative MRI 
examination of the thoracic and lumbar spine.

A June 2001 VA outpatient treatment record shows that the 
veteran was seen for complaints of pain and spasms of his 
thoracic muscles.  Examination showed that the veteran was in 
pain due to muscle spasm of the diaphragm or intercostals.  
The assessment was pain form cervical myelopathy causing 
muscle spasm of the diaphragm.  

On VA examination in January 2002, the veteran reported 
worsening cervical and lumbar spine pain.  He reported that 
the cervical spine pain was the worse of the two and 
indicated that he had severe bilateral shoulder and mid 
cervical tightness progressing pain which occasionally went 
into the left upper arm.  He also indicated that he had some 
numbness in both legs and arms.  He reported tension-like 
headaches.  He reported 8 to 10 good days with respect to the 
cervical and lumbar spine per month.  He indicated that the 
rest of the days, the cervical spine severely bothered him 
and affected his function the most.  He reported that the 
lumbar spine was much more of a chronic daily condition and 
did not vary from day to day.  The veteran indicated that on 
good days he could do most housework but not yard work.  He 
reported that he had not worked in several years except for 
occasional part-time jobs.  He indicated that he was able to 
take his child on outings.  He reported that on bad days, he 
was confined to his room and in bed.  He reported that he was 
unable to do most heavy lifting or most activities requiring 
physical labor because of the stiffness and pain because of 
his range of motion.  

On examination of the cranium, there were no pressure points 
on his head that elicited headaches.  The examiner noted that 
the veteran was having a relatively good day during the 
examination.  Examination of the cervical spine showed that 
flexion was to 85 degrees but that there was pain at 50 
degrees.  The examiner indicated that expected flexion was to 
90 degrees.  Extension was to 15 degrees before the pain 
started and then a full 20 degrees.  This was out of an 
expected 35 degrees.  Lateral bending of the head was to 30 
degrees out of an expected 45 degrees in both directions.  
The examiner indicated that this was limited by pain and 
stiffness.  The veteran was able to turn his head 75 degrees 
out of an expected 90 degrees secondary to pain and 
stiffness.  The examiner stated that weakness, lack of 
endurance, and fatigability were not a component of his 
decreased range of motion.  There was some very mild muscle 
spasm on some of the ranges of motion, but otherwise there 
was no evidence of pain on motion on the examination.  It was 
indicated that the neck was mildly tender and there were no 
postural abnormalities.

Examination of the lumbar spine showed that flexion was to 75 
degrees out of an expected 90 degrees.  Extension was to 10 
degrees out of an expected 20 degrees.  The veteran was able 
to twist 65 degrees out of the expected 80 degrees in both 
directions.  Lateral bending was full to 45 degrees in both 
directions.  The examiner indicated that range of motion was 
decreased by pain and stiffness.  It was indicated that he 
was able to passively move with the examiner's help 5 to 10 
degrees more for each but with increased pain.  There was 
mild point tenderness in the middle area of L4 and L5 spinous 
processes.  There was no evidence of muscle spasm or postural 
abnormalities.  There was no objective evidence of pain on 
motion.  

The examiner indicated that a recent MRI of the cervical 
spine revealed interval improvement and what had previously 
been a mild left C6-7 left-sided disc bulge, which had only 
mildly effaced the thecal sac, had gotten better.  There was 
diffuse moderate spondylosis at other levels.  No spinal cord 
signal was noted.  It was indicted that previous thoracic 
spine and lumbar spine imaging from 1991 revealed no evidence 
of cord or nerve impingement and only very mild degenerative 
changes.  

The examiner made a diagnosis of cervical spondylosis and 
indicated that the veteran's degenerative disease was more 
likely than not a causing component of his neck pain and 
headache.  It was found that it was not at least as likely as 
not that his neurologic complaints and hyperreflexia were 
secondary to the cervical spine.  It was concluded that it 
was unlikely that his cervical spine condition was 
contributing in anyway to an intervertebral disc syndrome or 
any type of neurological problems.  It was indicated that 
this left his hyperreflexia unexplained.  The examiner also 
made a diagnosis of mild lumbosacral pain secondary to mild 
degenerative joint disease with no evidence of any neurologic 
component of the lumbar disease.  It was indicated that 
during a flare-up, the range of motion of the cervical spine 
was decreased to only one-third of the values that were 
tested on examination, according to the veteran's own 
assessment.  


V.  Lumbar spine disability

Under 38 C.F.R. Part 4, Diagnostic Code 5295 (lumbosacral 
strain), a 10 percent evaluation will be assigned when there 
is characteristic pain on motion.  A 20 percent evaluation 
requires muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.

Limitation of motion of the lumbar spine is evaluated under 
Diagnostic Code 5292. The veteran could not be evaluated 
under both Diagnostic Code 5292 and Diagnostic Code 5295 for 
the same disability, as limitation of motion is a criterion 
for both codes, and to compensate the same disability under 
both codes would constitute pyramiding. See 38 C.F.R. § 4.14 
(2002).  However, consideration is given to whether 
Diagnostic Code 5292 might be of more benefit to the 
appellant.  Slight limitation of motion of the lumbar spine 
warrants a 10 percent evaluation.  Moderate limitation of 
motion of the lumbar spine warrants a 20 percent evaluation. 
Severe limitation of motion of the lumbar spine warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, including Diagnostic 
Code 5292 (2002).

Based upon the objective evidence of record, it is found that 
the preponderance of the evidence is against an initial 
compensable evaluation under either Diagnostic Code 5295 or 
5292 for the period from August 29, 1992 to December 8, 1994.  
The medical evidence shows the veteran complained of 
intermittent back pain on VA examination in December 1992 and 
examination of the back was essentially normal with mild 
lumbosacral tenderness.  It was indicated that range of 
motion was full.  There was no evidence of muscle spasm or 
limitation in strength.  VA outpatient records dated from 
December 1992 to February 1994 do not show evidence of 
painful motion of the lumbar spine or of slight limitation of 
the lumbar spine.  Thus, the medical evidence for the period 
from August 29, 1992 to December 8, 1994 does not show 
clinical findings of characteristic pain on motion necessary 
for a 10 percent evaluation under Diagnostic Code 5295 or 
slight limitation of the lumbar spine which would warrant a 
10 percent rating under Diagnostic Code 5292.  

The Board also concludes that the preponderance of the 
evidence is against a rating in excess of 10 percent from 
December 9, 1994.  The medical evidence includes the December 
9, 1994 VA outpatient treatment record showing complaints of 
low back pain and an impression of chronic low back pain.  
The findings shown on the VA examination conducted in June 
1999 and January 2002 do not show muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position which would warrant a 20 percent 
rating under Diagnostic Code 5295.  Similarly, there are no 
findings shown in the VA outpatient treatment records from 
December 1994 to January 2002 which would support a 20 
percent rating under Diagnostic Code 5295.  There is no 
evidence shown on those VA examination reports or VA 
outpatient treatment records of more than slight limitation 
of motion of the lumbar spine.  Therefore, a rating in excess 
of 10 percent under Diagnostic Code 5292 is not warranted 
from December 9, 1994.  

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher schedular evaluation in cases in which additional 
functional loss due to pain or weakness is demonstrated, and 
pain or weakness on use is not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 204-07 (1995).  While he 
complained of back pain prior to December 9, 1994, the 
medical evidence does not show that range of motion was so 
reduced that a compensable rating would be warranted.  The 
veteran's current 10 percent evaluation for the lumbar spine 
disability takes into account the functional limitation 
attributable to his pain on motion, the level of which is 
clearly shown on his VA examinations.  Based on the 
foregoing, an evaluation in excess of 10 percent is not 
warranted under the provisions of Diagnostic Code 5292 or 
5295 on or after December 9, 1994.

The Board notes that because ankylosis of the lumbar segment 
of the spine has not been diagnosed, Diagnostic Code 5289 is 
not for application.  38 C.F.R. Part 4 (2002).  Moreover, 
since the veteran has not suffered a fracture of bones of the 
lumbar segment of the spine,  38 C.F.R. Part 4, Diagnostic 
Code 5285 is also not for application in this case.

Therefore, based on the above, the Board finds that the 
criteria for a compensable disability rating prior to 
December 9, 1994 and for a rating higher than 10 percent from 
December 9, 1994 for the lumbar spine disability have not 
been met.


IV. Cervical spine disability

Under Diagnostic Code 5010, traumatic arthritis, 
substantiated by x-ray findings, is to be rated as 
degenerative arthritis (Diagnostic Code 5003).  Degenerative 
arthritis is to be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved. When, however, the limitation of motion 
of the specific joint is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is for application 
for each major joint affected by limitation of motion, if 
limitation of motion is objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2002).

Slight limitation of motion of the cervical spine warrants a 
10 percent evaluation.  Moderate limitation of motion of the 
cervical spine warrants a 20 percent evaluation.  Severe 
limitation of motion of the cervical spine warrants a 30 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2002).

Based upon the objective evidence of record, the Board finds 
that the preponderance of the evidence is against an initial 
compensable evaluation for the service-connected cervical 
spine disability from August 29, 1992 to June 11, 1999. The 
December 1992 VA examination report showed that the veteran 
reported cervical spine pain but that examination of the back 
was essentially normal with full range of motion indicated.  
The VA outpatient treatment records do not contain any 
clinical findings of limitation of motion of the cervical 
spine for the period at issue.  As such, there is no evidence 
of compensable limitation of motion of the cervical spine for 
the period from August 29, 1992 to June 11, 1999 which would 
warrant an initial compensable rating.  

The veteran's clinical picture referable to the service-
connected cervical spine disability does not reflect a level 
of impairment consistent with more than moderate functional 
limitation, and the preponderance of the evidence is against 
an evaluation in excess of 20 percent from June 12, 1999.  On 
VA examination on June 12, 1999, the cervical spine had 
flexion to 30 degrees, extension to 20 degrees and rotation 
to 75 degrees bilaterally.  On VA examination in January 
2002, flexion of the cervical spine was to 85 degrees, with 
pain at 50 degrees.  Extension was to 15 degrees before pain 
started.  Lateral bending was to 35 degrees.  There are no 
additional clinical findings regarding cervical spine 
limitation of motion in the VA outpatient records dated after 
June 12, 1999.  The clinical findings do not show severe 
limitation of the cervical spine which would warrant a 40 
percent rating under Diagnostic Code 5290 after June 12, 
1999.  

Because ankylosis of the cervical spine has not been 
diagnosed, Diagnostic Code 5287 is not for application.  38 
C.F.R. Part 4 (2002).  Moreover, since the veteran has not 
suffered a fracture of bones of the cervical spine, 38 C.F.R. 
Part 4, Diagnostic Code 5285 is also not for application in 
this case.

As discussed above, the Board must consider whether a higher 
rating is warranted on the basis of greater limitation of 
motion due to pain on use, including use during flare-ups.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).  As noted above, there is no 
evidence of compensable limitation of motion prior to June 
12, 1999.  While he complained of neck pain prior to June 12, 
1999, the medical evidence does not show that range of motion 
was so reduced that it would place his symptoms and 
manifestations at the criteria needed for a compensable 
rating under Diagnostic Code 5290.  The veteran's current 20 
percent evaluation for the lumbar spine disability takes into 
account the functional limitation attributable to his pain on 
motion, the level of which is clearly shown on his VA 
examinations in June 1999 and January 2002.  Although the VA 
examiner in January 2002 noted that the veteran reported his 
range of cervical spine motion would be reduced on one-third 
of what was shown on examination in the event of a flare-up, 
the clinical findings on examination and in treatment records 
do not support such limitation of motion.  Significantly, 
although the veteran complained of pain on motion, there were 
no objective indications to support such pain, other than 
some possible very mild muscle spasm.  In the absence of 
clinical evidence to support the veteran's subjective 
assessment of his additional limitation on flare-ups, the 
Board finds the preponderance of the evidence to be against a 
higher rating based upon it.  Based on the foregoing, an 
evaluation in excess of 20 percent on or after June 12, 1999 
is not warranted under the provisions of Diagnostic Code 
5290.

Therefore, based on the above, the Board finds that the 
criteria for a compensable disability rating prior to June 
12, 1999 and for a rating higher than 20 percent from June 
12, 1999 for the cervical spine disability have not been met.


VI.  10 percent disability rating pursuant to 38 C.F.R. 
§ 3.324.

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities that are of such 
character as to clearly interfere with normal employability, 
but are not found to be of compensable degree under the VA's 
Rating Schedule, the rating agency is authorized to apply a 
10 percent evaluation, but not in combination with any other 
rating.  38 C.F.R. § 3.324 (2002). 

In the present case, from August 29, 1992 to December 8, 1994 
service connection is in effect, with noncompensable 
evaluations assigned, for three separate disabilities.  With 
the assignment of a 10 percent rating for the service-
connected lumbar spine disability effective on December 9, 
1994, a combined 10 percent rating was in effect.  The issue 
for consideration, therefore, is whether a 10 percent rating 
under 38 C.F.R. § 3.324 is warranted prior to December 9, 
1994.

There is no evidence of record indicating that prior to 
December 9, 1994, any of the veteran's service-connected 
disabilities interfered with normal employability.  The 
December 1992 VA examination report and the VA outpatient 
records prior to December 4, 1994 do not show evidence of 
interference with employability due to the service-connected 
disabilities.  The June 1999 VA examination report showed 
that he was unemployed and that he had been last employed in 
October.  There is no other evidence suggesting interference 
with employability as a result of his service-connected 
disabilities.

In the absence of any evidence suggesting that the veteran's 
noncompensable service-connected disabilities prior to 
December 9, 1994 interfered with normal employability, a 
preponderance of the evidence is against a compensable 
evaluation for multiple noncompensable disabilities under 38 
C.F.R. § 3.324 prior to December 9, 1994.


ORDER

A compensable rating for service-connected myofascial pain 
syndrome of the lumbar spine, for the period from August 29, 
1992 to December 8, 1994 is denied.

A rating in excess of 10 percent for service-connected 
myofascial pain syndrome of the lumbar spine, for the period 
from December 9, 1994 is denied.

A compensable rating for service-connected minimal posterior 
spurring of C5-C6 with minimal kyphotic angulation at C4-C5 
for the period from August 29, 1992 to June 11, 1999 is 
denied.

A rating in excess of 20 percent for service-connected 
minimal posterior spurring of C5-C6 with minimal kyphotic 
angulation at C4-C5 for the period from June 12, 1999 is 
denied.

A 10 percent disability evaluation prior to December 9, 1994 
under 38 C.F.R. § 3.324 is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

